 Case 2:20-cv-12473-PDB-EAS ECF No. 1 filed 09/09/20          PageID.1    Page 1 of 5




                   UNITED STATES of AMERICA
       EASTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

LAUREN BURGY and
LESLIE BURGY,

       Plaintiffs,                             DEMAND FOR JURY TRIAL

-vs-                                           Case No.
                                               Hon.

ANTREV RECOVERY & TOWING INC.,

       Defendant.


                        COMPLAINT & JURY DEMAND

                                    Introduction

1.     The FDCPA broadly prohibits unfair or unconscionable collection methods;

       conduct which harasses, oppresses or abuses any debtor; and any false,

       deceptive or misleading statements, in connection with the collection of a debt;

       it also requires debt collectors to give debtors certain information. 15 U.S.C.

       §§1692d, 1692e, 1692f and 1692g.

                                    Jurisdiction

2.     This court has federal question jurisdiction under the Fair Debt Collection

       Practices Act, 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331, 1337.



                                           1
 Case 2:20-cv-12473-PDB-EAS ECF No. 1 filed 09/09/20         PageID.2    Page 2 of 5




3.    This court may exercise supplemental jurisdiction over the related state law

      claims arising out of the same nucleus of operative facts which give rise to the

      Federal law claims.

                                      Parties

4.    The Plaintiffs to this lawsuit reside in Chesterfield, Michigan in Macomb

      County.

5.    Antrev Recovery & Towing Inc., (“ARTI”) is a corporation doing business in

      Michigan.

                                       Venue

6.    The transactions and occurrences which give rise to this action occurred in

      Macomb County.

7.    Venue is proper in the Eastern District of Michigan.

                               General Allegations

8.    On or about August 13, 2020, Plaintiffs owned a certain 2010 Dodge Avenger

      VIN 1B3CC4FB9AN161800 (“the vehicle”).

9.    On or about August 13, 2020, there was no secured party that had a right to

      repossess the vehicle.

10.   On or about August 13, 2020, the Defendant had no right to possess the

      vehicle.

                                          2
 Case 2:20-cv-12473-PDB-EAS ECF No. 1 filed 09/09/20        PageID.3    Page 3 of 5




11.   On or about August 13, 2020, the Defendant had no right to repossess the

      vehicle.

12.   On or about August 13, 2020,the Defendant illegally repossessed the vehicle.

13.   On or about August 13, 2020,the Defendant converted the vehicle.

14.   On or about August 13, 2020,the Defendant damaged the vehicle while the

      vehicle was in the Defendant’s possession.

15.   Plaintiffs have suffered damages as a result of the acts and omissions of the

      Defendant.

            COUNT I – Fair Debt Collection Practices Act (ARTI)

16.   Plaintiffs incorporate the preceding allegations by reference.

17.   At all relevant times ARTI – in the ordinary course of its business – regularly

      engaged in the practice of collecting debts on behalf of other individuals or

      entities.

18.   ARTI is a "debt collector" under the Fair Debt Collection Practices Act

      ("FDCPA"), 15 U.S.C. §1692a(6).

19.   ARTI 's foregoing acts constitute violations of the FDCPA.

20.   Plaintiffs suffered damages as a result of these violations of the FDCPA.

              COUNT II – Michigan Occupational Code (ARTI)

21.   Plaintiffs incorporate the preceding allegations by reference.

                                         3
 Case 2:20-cv-12473-PDB-EAS ECF No. 1 filed 09/09/20          PageID.4   Page 4 of 5




22.   ARTI is a "collection agency" as that term is defined in the Michigan

      Occupational Code, M.C.L. § 339.901(b).

23.   Plaintiffs are debtors as that term is defined in M.C.L. § 339.901(f).

24.   ARTI's foregoing acts against Plaintiffs constitute violations of the

      Occupational Code.

25.   Plaintiffs have suffered damages as a result of these violations of the Michigan

      Occupational Code.

                 COUNT III -- Statutory Conversion (ARTI)

26.   Plaintiffs incorporate the preceding allegations by reference.

27.   The acts and omissions described herein constitute a willful or intentional

      conversion under MCL § 600.2919a entitling Plaintiffs to recover treble the

      value of the money or property converted.

              COUNT IV -- Common Law Conversion (ARTI)

28.   Plaintiffs incorporate the preceding allegations by reference.

29.   The acts and omissions described herein constitute a conversion at common

      law entitling Plaintiffs to recover the value of the money or property converted.

                              Demand for Jury Trial

30.   Plaintiffs demand trial by jury in this action.



                                          4
 Case 2:20-cv-12473-PDB-EAS ECF No. 1 filed 09/09/20    PageID.5   Page 5 of 5




                     Demand For Judgment for Relief

     ACCORDINGLY, Plaintiffs request that the Court:

     a.    Assume jurisdiction over all claims;.

     b.    Award actual damages.

     c.    Award statutory damages.

     d.    Award punitive damages.

     e.    Award statutory costs and attorney fees.

                                    Respectfully Submitted,

                                    ADAM G. TAUB & ASSOCIATES
                                    CONSUMER LAW GROUP, PLC

                                    By:    /s/ Adam G. Taub
                                           Adam G. Taub (P48703)
                                           Attorney for Plaintiffs
                                           17200 West 10 Mile Rd. Suite 200
                                           Southfield, MI 48075
                                           Phone: (248) 746-3790
                                           Email: adamgtaub@clgplc.net

Dated: September 9, 2020




                                       5
